DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Pate on 01/26/2022.
The application has been amended as follows: 
Claim 1, line 11, replace “clinical findings” with –the plurality of clinical findings--.
 Claim 9, line 8, replace “clinical findings” with –the plurality of clinical findings--.
Claim 11, line 15, replace “clinical findings” with –the plurality of clinical findings--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 11-20 are allowed.

	Regarding independent claims 1, 9, and 11, the closest prior art does not teach or suggest the claimed invention having “processing, by the computer system, the dental patient data using a plurality of first machine learning models to obtain, for each machine learning model of the plurality of first machine learning models, a clinical finding of a plurality of clinical findings for the dental patient data, each machine learning model of the plurality of first machine learning models including a neural network that is separate from other machine learning models of the plurality of first machine learning models and trained to perform a different task from the other machine learning models and processing, by the computer system, the dental patient data and the plurality of clinical findings using one or more second machine learning models to obtain one or more predictions of a future dental condition of the patient, the second machine learning model including one or more neural networks that are separate from the plurality of first machine learning model and trained to perform a different task from the plurality of first machine learning models”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.